UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6592


WILL COMPTON,

                       Petitioner – Appellant,

          v.

FRANK PERRY,

                       Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Joi Elizabeth Peake,
Magistrate Judge. (1:14-cv-00328-JEP)


Submitted:   June 18, 2015                 Decided:   June 23, 2015



Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Will Compton, Appellant Pro Se. Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Will Compton seeks to appeal the magistrate judge’s order

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition. *     The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.    28 U.S.C. § 2253(c)(1)(A) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”           28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.          Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).    When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Compton has not made the requisite showing.       Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis, deny his motion to appoint counsel, and dismiss the




     *  Both parties       consented   to   the   magistrate’s   judge
jurisdiction.

                                  2
appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3